Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to independent claims to include previously identified subject matter from claim 10 that was not taught by the prior arts obviates the previous prior art rejections.
A terminal disclaimer was filed obviating the previous double patenting rejections.
Amendments to claims 11 obviate the previous 112 rejections.
Upon reconsideration the invention as claimed is deemed to recite an abstract idea. Accordingly, 101 rejections have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method for determining a performance index value for predicting anomalies in a computing infrastructure, said method being executed by a computing device said computing device comprising a data processing module, a storage module configured to store in memory at least one correlation base, [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc.]

	receiving, by the collection module, performance indicator values of a said computing infrastructure, [Abstract idea of collecting data.]
	identifying anomalous performance indicators, by the data processing module, said identifying anomalous performance indicators comprising an analysis of the performance indicators so as to identify abnormal values and the performance indicators associated with the abnormal values, [Abstract idea of analyzing data.]
	identifying first at-risk indicators by the data processing module from the at least one correlation base, said first at-risk indicators being said performance indicators correlated to the anomalous performance indicators, determining, by the data processing module, an anomaly prediction performance index value comprising: receiving new performance indicator values; [Abstract idea of analyzing data.]
	identifying new confirmed anomalous performance indicators, said identifying new confirmed anomalous performance indicators comprising an analysis of the new performance indicator values so as to identify said abnormal values and said performance indicators associated with the abnormal values, and [Abstract idea of analyzing data.]
	comparing identified at-risk indicators to the new confirmed anomalous performance indicators so as to generate said anomaly prediction performance index value for predicting anomalies in the computing infrastructure, [Abstract idea of analyzing data.]
	determining an estimated duration before incident, said determining comprising a calculation, from values of duration before becoming anomalous of the identified at-risk indicators, of a shorter path leading to a risk of technical incident, said values of duration before becoming anomalous being stored in the at least one correlation base and corresponding to a duration between an occurrence of an 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 2 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 3 recites the following:
	The method according to claim 1, further comprising generating updated values of duration before becoming anomalous. [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 4 recites the following:
	The method according to claim 3, wherein the at least one correlation base comprises values of durations before becoming anomalous between the performance indicators, and in that the comparing of identified risk indicators with new confirmed anomaly indicators comprises a comparison between recorded values of duration before becoming anomalous between the performance indicators of the at 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 5 recites the following:
	The method according to claim 3, wherein the at least one correlation base comprises values of durations before becoming anomalous between the performance indicators, and the method further
comprising modifying the values of durations before becoming anomalous between the performance indicators that are stored in said memory in the at least one correlation base, based on updated values of duration before becoming anomalous. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 6 recites the following:
	The method according to claim 1, wherein the identifying anomalous performance indicators is preceded by a step of processing collected data, said step of processing the collected data comprising a removal of a normal component. [Abstract idea of collecting and analyzing data.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 7 recites the following:
	The method according to claim 1, wherein the identifying of abnormal values is carried out by a statistical method making it possible to generate values of distance to normality. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 8 recites the following:
	The method according to claim 1, wherein the identifying first at-risk indicators is carried out based on causal correlations between the performance indicators. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.

	Claim 9 recites the following:
	The method according to claim 1, further comprising determining a technical incident risk value. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 11 recites the following:
	The method according to claim 1, further comprising memorizing for each performance indicator: a unique identifier and at least one unique identifier of another performance indicator correlated to it. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
	Claim 12 is rejected based on similar rationale given to claim 1.
	Claim 13 is rejected based on similar rationale given to claim 1.
	Claim 14 is rejected based on similar rationale given to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113